NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-0468-20
                                                                     A-1494-20

CONNECTONE BANK,

          Plaintiff-Respondent,

v.

BERGEN PROTECTIVE
SYSTEMS, INC.,

     Defendant-Appellant.
________________________

CONNECTONE BANK,

          Plaintiff-Appellant,

v.

BERGEN PROTECTIVE
SYSTEMS, INC.,

     Defendant-Respondent.
_________________________

                   Argued October 4, 2021 – Decided November 1, 2021

                   Before Judges Sumners and Firko.
            On appeal from the Superior Court of New Jersey, Law
            Division, Bergen County, Docket No. L-3476-20.

            Caroline P. Wallitt (Kirschenbaum & Kirschenbaum,
            PC) of the New York bar, admitted pro hac vice, argued
            the cause for appellant Bergen Protective Services in A-
            0468-20 and respondent Bergen Protective Services in
            A-1494-20 (Kirschenbaum & Kirschenbaum, PC,
            attorneys; Samuel Atlas and Caroline P. Wallitt, on the
            briefs).

            Peter R. Bray argued the cause for appellant
            ConnectOne Bank in A-1494-20 and respondent
            ConnectOne Bank in A-0468-20 (Bray & Bray, LLC,
            attorneys; Peter R. Bray, on the briefs).

PER CURIAM

      In these two appeals, calendared back-to-back and consolidated,

defendant Bergen Protective Systems, Inc. challenges two August 7, 2020 Law

Division orders, one denying its motion to compel arbitration and to dismiss the

complaint without prejudice and the other order granting plaintiff ConnectOne

Bank's cross-motion declaring defendant is not entitled to arbitrate certain

claims. Defendant also appeals from the September 21, 2020 order denying its

motion for reconsideration.     In its cross-appeal, plaintiff appeals from a

December 18, 2020 order denying its motion in aid of litigant's rights seeking to

enforce the order entered on August 7, 2020. Plaintiff also appeals from the




                                                                           A-0468-20
                                       2
February 4, 2021 order denying its motion for reconsideration. For the reasons

that follow, we affirm all of the orders under review.

                                       I.

      We summarize the facts from the motion record as follows. Defendant is

an electronic security and fire alarms vendor located in Englewood Cliffs.

Between 2007 and 2018, defendant and plaintiff, including its predecessor -in-

interest, Bank of New Jersey (BNJ), entered into approximately fifty contracts

whereby defendant leased, installed, and serviced security, fire, and closed-

circuit television systems in various locations in New Jersey for plaintiff. The

final contract was executed on October 29, 2018 ("October 2018 contract") and

provided for maintenance of a street-facing ATM in Hoboken. The contract

contained a section headed "LEGAL ACTION," which provided:

            The parties agree that due to the nature of the services
            to be provided by [defendant], the monthly or other
            periodic payments to be made by the Subscriber for the
            term of this agreement form an integral part of
            [defendant]'s anticipated profits; that in the event of
            Subscriber's default it would be difficult if not
            impossible to fix BPS's actual damages. Therefore, in
            the event Subscriber defaults in the payment or any
            charges to be paid to [defendant], the balance of all
            payments for the entire term herein shall immediately
            become due and payable, and Subscriber shall be liable
            for [ninety percent] thereof as liquidated damages and
            [defendant] shall be permitted to terminate all its
            services, including but not limited to terminating

                                                                          A-0468-20
                                        3
monitoring service, under this agreement and to
remotely re-program or delete any programing without
relieving Subscriber of any obligation herein.

       If [defendant] prevails in any litigation or
arbitration between the parties, Subscriber shall pay
[defendant]'s legal fees. In any action commenced by
[defendant] against Subscriber, Subscriber shall not be
permitted to interpose any counterclaim. The parties
agree that they may bring claims against the other only
in their individual capacity, and not as a class action
plaintiff or class action member in any purported class
or representative proceeding. Subject to Subscriber's
right to bring any claim against [defendant] for up to
[$1000] in small claims court having jurisdiction, any
dispute between the parties or arising out of this
agreement, including issues of arbitrability, shall, at the
option of any party, be determined by arbitration before
a single arbitrator administered by Arbitration
Services[,] Inc., under its Arbitration Rules
www.ArbitrationServicesInc.com, except that no
punitive damages may be awarded. Service of process
or papers in any legal proceeding or arbitration between
the parties may be made by [f]irst-[c]lass [m]ail
delivered by the U.S. Postal Service addressed to the
party's address in this agreement or another address
provided by the party in writing to the party making
service. Subscriber submits to the jurisdiction and laws
of New Jersey and agrees that any litigation or
arbitration between the parties must be commenced and
maintained in the county where [defendant]'s principal
place of business is located. The parties waive trial by
jury in any action between them unless prohibited by
law. Any action by Subscriber against [defendant]
must be commenced within one year of the accrual of
the cause of action or shall be barred. All actions or
proceedings against [defendant] must be based on the
provisions of this agreement. Any other action that

                                                              A-0468-20
                            4
            Subscriber may have or bring against [defendant] in
            respect to other services rendered in connection with
            this agreement shall be deemed to have merged in and
            be restricted to the terms and conditions of this
            agreement, and this consent to arbitrate shall survive
            the termination of this agreement.

      On January 2, 2020, plaintiff acquired BNJ, becoming successor-in-

interest to its contracts.   Citing a declining business market, in mid-2020,

plaintiff began shutting down several former BNJ branches including those with

active contracts with defendant. Consequently, plaintiff sought to terminate

what it deemed were now unnecessary contracts with defendant. By October of

2020, plaintiff had terminated all of its fifty contracts. Thereafter, defendant

submitted a demand for certification to Arbitration Services, Inc., seeking the

sum of $428,494.26 in damages and $214,247.13 in fees relative to the

termination of several agreements.

      On June 16, 2020, plaintiff filed a complaint for declaratory judgment in

the Law Division against defendant seeking to invalidate the contracts entered

between the parties and BNJ, alleging in pertinent part that the liquidated

damages    provisions    contained   in       the   contracts,   if   applicable,   are




                                                                                A-0468-20
                                          5
"unconscionable, unfair, over-reaching, unreasonable, . . . [and] unenforceable,"

and violate the Uniform Commercial Code, N.J.S.A. 12A:2A-108(1).1

       On July 21, 2020, in lieu of filing an answer, defendant filed a motion to

compel arbitration under N.J.S.A. 2A:23B-7(e) and (g), and to dismiss the

complaint without prejudice under Rule 4:6-2.            In defendant's moving

certification in support of its motion, Joseph F. Cioffi, III, its vice president,

certified that on October 29, 2018, defendant and BNJ "executed their last

contract" relative to an ATM machine in Hoboken.             Specifically, Cioffi

referenced the arbitration provision in the contract and quoted that "any dispute

between the parties or arising out of this agreement, including issues of

arbitrability, shall, at the option of any party, be determined by arbitration."

Defendant further argued that the October 29, 2018 contract contained a merger




1
    N.J.S.A. 12A:2A-108(1) provides:

             If the court as a matter of law finds a lease contract or
             any clause of a lease contract to have been
             unconscionable at the time it was made the court may
             refuse to enforce the lease contract, or it may enforce
             the remainder of the lease contract without the
             unconscionable clause, or it may so limit the
             application of any unconscionable clause as to avoid
             any unconscionable result.
                                                                            A-0468-20
                                        6
clause, which bound all previous agreements and required arbitration of disputes

at either party's election.

      Plaintiff opposed the motion, and filed a notice of cross-motion seeking:

(1) a declaration that any claims under the approximately fifty agreements were

not arbitrable; and (2) a dismissal or stay of defendant's demand for arbitration

filed with Arbitration Services, Inc. In the certification of counsel submitted in

support of plaintiff's notice of cross-motion, he certified that the fifty

agreements "were pre-printed forms;" some were "identified as equipment

leases"; the "agreements provide litigation must be maintained in New Jersey";

and several of the agreements "arguably" contain an "arbitration clause with an

arbitration to be administered by a privately-owned Long Island entity

(Arbitration Services, Inc.)."

      Counsel also certified that "[n]one of the [a]greements [have] a mandatory

arbitration clause" or "even mention arbitration."       Furthermore, plaintiff's

counsel certified in addition to the agreements referenced by defendant in its

arbitration demand, "there are three . . . other types of [f]orm [a]greements that

were executed," as well as "additional instances where the [f]orm [a]greements

annexed to the [a]rbitration [d]emand were executed."         Plaintiff's counsel

attached a schedule to his certification comparing the sundry form agreements


                                                                            A-0468-20
                                        7
and noted most of the forms that mention arbitration have this provision buried

under a paragraph in bold print entitled, "Legal Action."

      In addition, plaintiff's counsel argued some forms have no heading for the

paragraphs that mention arbitration; some forms provide for a waiver of trial by

jury "in actions between them"; some forms mention "arbitration" and

"litigation" in the same paragraph; and some forms require arbitration or an

action be venued in Bergen County while "simultaneously" requiring an

arbitration be exclusively conducted with Arbitration Services, Inc., which has

no offices in Bergen County, and is not authorized to do business in New Jersey.

Further, counsel certified the forms do not state consistently if arbitration is a

mandatory forum for dispute resolution or if an award is binding.

      On August 7, 2020, the trial court conducted oral argument on the motion

and cross-motion. In denying defendant's motion, the trial court held that:

            I can’t find that the parties are compelled for their entire
            relationship to this arbitration clause when it was
            clearly written . . . to service one ATM machine. I don’t
            find it fits within the parameters that would require
            arbitration. And while the [c]ourt certainly does favor
            arbitration, . . . [it] acknowledges that it is in fact the
            Federal Arbitration Act [(FAA)] requires it, that
            requires it when it’s knowing that that is in fact what
            the parties are agreeing to.

            Here, the only thing that the parties agreed to was that
            this particular service agreement for this particular

                                                                            A-0468-20
                                         8
            ATM was subject to arbitration. But it does not deal
            with the entire transaction, or of the, as counsel has
            argued, the [fifty] contracts that preceded it. And
            which some have some arbitration clauses, et cetera.

            And, again, it’s lack of specificity. The fact that it has
            some unknown Long Island arbitration, a group to now
            divest the parties of the ability to sue in [l]aw is too
            problematic to compel arbitration. So the motion to
            compel arbitration is denied and the matter will
            continue in [l]aw.

      Two memorializing orders were entered that day; one denying defendant's

motion to compel arbitration and the order granting plaintiff's cross -motion

requiring litigation of the claims. On August 7, 2020, defendant also filed an

answer and affirmative defenses to the complaint. Thereafter, defendant filed a

motion for reconsideration, which the trial court denied on September 21, 2020.

On October 15, 2021, defendant filed its notice of appeal.

      On November 10, 2020, defendant filed an amended demand for

arbitration with Arbitration Services, Inc., and an amended answer followed by

three days later. On November 30, 2020, plaintiff filed a motion in aid of

litigant's rights pursuant to Rule 1:10-3, seeking to direct defendant to

immediately withdraw its amended demand for arbitration pending disposition

of defendant's appeal. Plaintiff also sought sanctions and counsel fees. In its

opposition to plaintiff's motion in aid of litigant's rights, defendant's counsel


                                                                           A-0468-20
                                        9
certified there was no violation of the three prior orders—two entered on August

7, 2020, and the other entered on September 21, 2020—and that its amended

demand for arbitration only encompassed twelve contracts containing an

arbitration provision. Defendant's counsel also certified that the three prior

orders simply declared defendant "is not entitle[d] to arbitrate the claims in the

action."

      On December 18, 2020, without hearing oral argument, the trial court

denied plaintiff's motion in aid of litigant's rights. In its memorializing order

entered the same day, the trial court noted "the [c]ourt did not deny the right to

arbitrate on contracts that provided for such procedure, but only provided

[p]laintiff the right to proceed in law on contract rights that were not so

precluded by arbitration." An order to this effect was entered.

      Thereafter, plaintiff filed a motion for reconsideration of the December

18, 2020 order, seeking to have it vacated and mandate defendant to withdraw

its amended arbitration demand. Specifically, plaintiff asserted: (1) the trial

court's decision that one or more of the contracts has a valid and enforceable

arbitration clause is inconsistent with the August 7, 2020 order insofar as there

was a determination there was no enforceable requirement for the parties to

arbitrate; (2) the trial court did not have jurisdiction to enter the December 18,


                                                                            A-0468-20
                                       10
2020 in light of defendant's pending appeal; and (3) an "after the fact

determination" relative to the August 7, 2020 orders did not preclude arbitration

and deprived plaintiff of the opportunity to appeal the ruling.

       On February 4, 2021, 2 without hearing oral argument, the trial court

entered an order and a comprehensive rider to the order denying plaintiff's

motion for reconsideration and other relief, but permitted plaintiff to file an

amended complaint. In its order, the trial court applied the governing caselaw

and Rule 4:49-2.3 The court concluded plaintiff "failed to prove that the [c]ourt

based its decision on a palpably incorrect or irrational basis, . . . failed to




2
  The order is stamped "filed" February 3, 2021. This is not germane to our
decision.
3
    Rule 4:49-2 provides:

             Except as otherwise provided by R. 1:13-1 (clerical
             errors) a motion for rehearing or reconsideration
             seeking to alter or amend a judgment or order shall be
             served not later than [twenty] days after service of the
             judgment or order upon all parties by the party
             obtaining it. The motion shall state with specificity the
             basis on which it is made, including a statement of the
             matters or controlling decisions which counsel believes
             the court has overlooked or as to which it has erred, and
             shall have annexed thereto a copy of the judgment or
             order sought to be reconsidered and a copy of the
             court's corresponding written opinion, if any.
                                                                           A-0468-20
                                       11
consider probative evidence, or . . . consider new information under the

circumstances." In addition, it emphasized:

            The [c]ourt properly denied [p]laintiff's motion in aid
            of litigants' rights because there was no violation of any
            order. Neither the August [o]rders nor the September
            [o]rder contain language preventing [defendant] from
            seeking relief in arbitration for the claims asserted in
            the [a]mended [d]emand, as they relate to the [twelve]
            contracts with arbitration provisions. The narrow
            issues before the [c]ourt were [defendant's] motion to
            compel arbitration and [p]laintiff's cross-motion for an
            order declaring that [defendant] is not entitled to
            arbitrate the claims and disputes that are the subject of
            this action, and [defendant's] subsequent motion for
            reconsideration. As the [c]ourt stated in its December
            [o]rder, the [c]ourt never denied [defendant] the right
            to arbitrate on contracts that provided for such
            procedure. The [p]laintiff's subsequent motion in aid
            of litigant's rights is unable to show that [defendant]
            violated an order of the [c]ourt, and therefore denial of
            the motion is the appropriate result.

                   Plaintiff mischaracterizes the [c]ourt's previous
            rulings as a conclusion that there is no enforceable
            agreement to arbitrate any of the parties['] disputes. As
            this [c]ourt spelled out for the parties in its December
            [o]rder[,] "the [c]ourt did not deny the right to arbitrate
            on contracts that provided for such procedure, but only
            provided [p]laintiff the right to proceed in law on
            contract rights that were not so precluded by
            arbitration." Plaintiff also claims in this motion to
            reconsider, that the contracts containing arbitration
            provisions should not be adhered to because of
            deficient arbitration provisions. Plaintiff may not now,
            in a motion to reconsider, challenge the validity of the
            arbitration agreements within the [twelve] contracts.

                                                                          A-0468-20
                                       12
Plaintiff is free to file a new motion if it chooses to
litigate the validity of those arbitration provisions.

       Plaintiff asserts that having a portion of the
litigation continue in Bergen County, and another
portion go on to arbitration would be prejudicial.
Plaintiff asserts that costs of litigating in two places
concerning the same liquidated damages provisions
could expose the parties to different or inconsistent
results or could violate the [e]ntire [c]ontroversy
[d]octrine [(ECD),] which requires all claims to be
litigated in one court. Plaintiff's concerns are without
merit. See Waskevich v. Herold Law, P.A., 431 N.J.
Super. 293, 298 (App. Div. 2013); see also Alfano v.
BBO Seidman, LLP, 393 N.J. Super. 560, 574 (App.
Div. 2007) (holding that the [FAA] applied to an
arbitration agreement because the transactions at issue
occurred between a New Jersey resident and a German
corporation in New York). Assuming that the contracts
contain valid arbitration agreements, the application of
the FAA does not allow for bifurcation.

       New Jersey law also allows for bifurcation or
allows [p]laintiff to seek a stay of litigation pending
arbitration—if it is overly concerned with the potential
increased expense and inconsistent results.            See
[N.J.S.A.] 2A:23B-7(g) (giving parties the ability to
stay any proceedings involving claims subject to
arbitration, or, if severable, giving the [c]ourt the
ability to limit the stay to that claim); see also Hirsh v.
Amper Fin. Serv., LLC, 215 N.J. 174 (2013) (holding
that non-signatories to an arbitration agreement should
not be compelled to arbitrate and their claims should
proceed in litigation); Frumer v. Nat'l Home Ins. Co.,
420 N.J. Super. 7, 15 (App. Div. 2011) (Appellate
Division bifurcating claims without addressing whether
the FAA applied). In fact, in Hirsh, the Supreme Court
suggested such procedural tools as stays and severance,

                                                              A-0468-20
                           13
found at N.J.S.A. 2A:23B-7(g), for managing the
parallel proceedings. 215 N.J. at 196[] n.5; see also
Frumer, 420 N.J. Super. at 15.

       Plaintiff's argument that the bifurcation would
violate the [ECD] is unfounded. The ECD is equitably
rooted, and its applicability is left to judicial discretion
based on the particular circumstances in a given case.
Yarborough v. State Operated School Dist. of City of
Newark, 455 N.J. Super. 136, 140 (App. Div. 2018); see
also Mystic Isle Dev. Corp. v. Perskie & Nehmad, PC,
142 N.J. 310, 322-23 (1995). It is true that under the
proper circumstances the ECD is correctly applied to
arbitration proceedings. See Shoremount v. APS Corp.,
368 N.J. Super. 252, 255 (App. Div. 2004). But, the
ECD should not be imported wholesale, and
arbitration—with its ordinarily narrow-framed issues—
does not "provide a forum conducive to extensive issue
. . . joinder." Jersey City Police Officer Benevolent
Ass'n v. City of Jersey City, 257 N.J. Super. 6, 14 (App.
Div. 1992).

       The ECD was intended to compel the
adjudication of all components of a legal controversy in
a single litigation as a matter of fairness to the parties
and protection of the judicial system from unnecessary
waste, inefficiency and delay, but in this case the issues
between [p]laintiff and [d]efendant are the product of
several separate contracts and agreements. The fact
that only [twelve] of the [fifty] contracts contained an
arbitration provision, was a product of the two parties'
intent, and the [c]ourt will not require the parties to
arbitrate the claims of the [thirty-eight] contracts that
make no mention of arbitration, or to litigate the
[twelve] contracts that do reference arbitration. If
[plaintiff] was worried about being compelled to
arbitrate on some contracts but not others, it should
have included arbitration provisions in each contract or

                                                               A-0468-20
                           14
            none at all. The resulting bifurcation is the product of
            [plaintiff's] failure to do so.

      However, the trial court granted plaintiff's motion to amend its pleading

under Rule 4:9-1 to add claims relative to defendant's alleged failure to remove

its equipment and overpayments under some of the agreements, which

ostensibly arose after its complaint was filed.      A memorializing order was

entered. These appeals followed. 4

      On appeal, defendant argues the two August 7, 2020 orders and the

September 21, 2020 order denying reconsideration should be reversed because:

(1) the trial court overlooked the parties' express delegation of arbitrability

issues when it improperly ruled on the arbitration provision's scope; and (2) the

court improperly denied defendant's motion in part due to its unfamiliarity with

the parties' chosen arbitration service.

      In its appeal, plaintiff argues: (1) the trial court erred by not stopping the

arbitration of claims in the amended arbitration demand since the subject

agreements do not have a viable or enforceable arbitration requirements; (2) the

law of the case doctrine was violated by the rejection of plaintiff's application



4
  On March 11, 2021, we entered an order consolidating these appeals, directed
the clerk to issue an accelerated briefing schedule for docket number A-1494-
20, and expedite the scheduling of oral argument.
                                                                              A-0468-20
                                           15
in aid of litigant's rights; (3) the failure to grant reconsideration and enforce the

August 7, 2020 order was erroneous; and (4) the failure to grant oral argument

was improper and warrants reversal of the subject order.

                                         II.

      Our review of an order denying a motion to compel arbitration is de novo.

Knight v. Vivint Solar Dev., LLC, 465 N.J. Super. 416, 425 (App. Div. 2020)

(citing Goffe v. Foulke Mgmt. Corp., 238 N.J. 191, 207 (2009)).               When

reviewing a motion to compel arbitration, the court applies a two-prong inquiry:

(1) whether there is a valid and enforceable agreement to arbitrate disputes; and

(2) whether the dispute falls within the scope of the agreement. Martindale v.

Sandvik, Inc., 173 N.J. 76, 86, 92 (2002).

      When a judge "is 'called on to enforce an arbitration agreement, [the

judge's] initial inquiry must be -- just as it is for any other contract -- whether

the agreement to arbitrate all, or any portion, of a dispute is "the product of

mutual assent, as determined under customary principles of contract law. "'"

Flanzman v. Jenny Craig, Inc., 244 N.J. 119, 137 (2020) (quoting Kernahan v.

Home Warranty Adm'r of Fla., Inc., 236 N.J. 301, 319 (2019)). "Under state

law, 'if parties agree on essential terms and manifest an intention to be bound by




                                                                               A-0468-20
                                        16
those terms, they have created an enforceable contract.'" Id. at 135 (quoting

Weichert Co. Realtors v. Ryan, 128 N.J. 427, 435 (1992)).

      "An agreement to arbitrate, like any other contract, 'must be the product

of mutual assent, as determined under customary principles of contract law.'"

Atalese v. U.S. Legal Servs. Grp., LP, 219 N.J. 430, 442 (2014) (quoting

NAACP of Camden Cnty. E. v. Foulke Mgmt. Corp., 421 N.J. Super. 404, 424

(App. Div. 2011)). "Simply put, without an agreement to arbitrate, there can be

no arbitration." MZM Constr. Co. v. N.J. Bldg. Laborers Statewide Benefit

Funds, 974 F.3d 386, 397 (3d Cir. 2020) (citing Sandvik AB v. Advent Int'l

Corp., 220 F.3d 99, 104 (3d Cir. 2000)).

      "[P]arties may delegate threshold arbitrability questions to the arbitrator,

so long as the parties' agreement does so by 'clear and unmistakable' evidence."

Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019)

(quoting First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

"Unless the parties have clearly delegated to an arbitrator the decision whether

the parties agreed to arbitration, the issue is for a court to resolve." Morgan v.

Sanford Brown Inst., 225 N.J. 289, 295-96 (2016) (citing Kaplan, 514 U.S. at

944); see also Knight, 465 N.J. Super. at 428 (holding that "the trial court

initially resolves the issues of fact pertaining to the formation of the arbitration


                                                                              A-0468-20
                                        17
provision."); Henry Schein, Inc., 139 S. Ct. at 530 ("[B]efore referring a dispute

to an arbitrator, the court determines whether a valid arbitration agreement

exists."); MZM Constr. Co., 974 F.3d at 402 ("[U]nder section 4 of the FAA, [9

U.S.C. §§ 1 to 16,] courts retain the primary power to decide questions of

whether the parties mutually assented to a contract containing or incorporating

a delegation provision.").

      Whether the parties "clearly delegated" that threshold question about the

formation of the agreement to an arbitrator is to be determined by a judge

applying the same "elements necessary for the formation of a contract under

state law." Morgan, 225 N.J. at 295 (citing Kaplan, 514 U.S. at 944). First

addressing defendant's appeal and applying the controlling principles, we

conclude there was no error by the trial court in finding that the arbitration

provision in the October 29, 2018 contract is enforceable. The parties are

sophisticated—plaintiff is a multi-state bank and defendant is a multi-state

security company. Therefore, we interpret the arbitration provision through that

lens. Kernahan, 236 N.J. at 321-22.

      We are satisfied that the arbitration provision set forth in the October 29,

2018 contract comports with the mandate in Atalese requiring clear and

unambiguous language addressing waiver of the parties' right to bring suit. 219


                                                                            A-0468-20
                                       18
N.J. at 445. Moreover, the subject arbitration provision identifies the arbitration

entity that would arbitrate the dispute, despite some misgivings by the trial court,

which law governs, the venue of the proceeding, and the types of damages to be

sought.

      On appeal, defendant contends that the question of whether the October

29, 2018 contract covers the parties' entire relationship is one for an arbitrato r

to decide, not the trial court judge. And, defendant argues the plain language of

the agreement indicates that the parties intended to encompass all of their

contracts under the terms of their agreement. We disagree.

      As already noted, "'whether the parties have a valid arbitration agreement

at all' is a 'gateway' question" to be determined by a court of law. Muhammad

v. Cnty. Bank of Rehoboth Beach, 189 N.J. 1, 12 (2006) (quoting Green Tree

Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003) (plurality opinion)). This is

codified in N.J.S.A. 2A:23B-6(b), which provides that the "court shall decide

whether an agreement to arbitrate exists or a controversy is subject to an

agreement to arbitrate."     Our Supreme Court has held that this language

expressly delegates the determination of enforceability of an arbitration

provision to the courts. Hirsch v. Amper Fin. Servs., 215 N.J. 174, 187-88

(2013). Included in this duty is assessing whether a "particular claim[] at issue


                                                                              A-0468-20
                                        19
fall[s] within the clause's scope." Id. at 188 ("Importantly, a court may not

rewrite a contract to broaden the scope of arbitration.") (internal quotation marks

and citation omitted).

      Here, the trial court found the arbitration provision contained in the

October 29, 2018 contract was limited to that contract only. The record supports

this finding. Moreover, applying N.J.S.A. 2A:23B-6(b) and Hirsh, the trial

court, and not an arbitrator, had jurisdiction here to determine whether an

agreement to arbitrate exists. Therefore, we reject defendant's first argument.

      Defendant's second argument—that the trial court denied its motion, in

part, due to its unfamiliarity with the parties' chosen arbitration service —lacks

merit and does not warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

Suffice it to say, the trial court's comment that utilizing the services of

Arbitration Services, Inc. is "too problematic" is amply supported by the record.

Arbitration Services, Inc. is a privately-owned arbitration service based in Long

Island with no ties to Bergen County and no authority to conduct business in

New Jersey. However, this does not vitiate the arbitration clause in the October

29, 2018 contract. Flanzman v. Jenny Craig, Inc., 244 N.J. 119, 141 (2020)

("Should the parties prove unable or unwilling to agree upon an arbitrator, the

court may exercise its appointment authority in accordance with N.J.S.A.


                                                                             A-0468-20
                                       20
2A:23B-11 on the application of either party, and the designated arbitrator may

conduct the arbitration in accordance with the procedures described in N.J.S.A.

2A:23B-15.")    The arbitration clauses under review require "an action" be

conducted in Bergen County.       Therefore, the trial court was correct in its

analysis. Based upon our de novo review, we review all of the orders pertinent

to defendant's appeal.

                                       III.

      We now turn to the issues raised in plaintiff's appeal. Plaintiff first

contends the trial court erred by not stopping the arbitration of claims in

defendant's amended arbitration demand, arguing the subject agreements do not

have viable or enforceable arbitration requirements. Again, we disagree.

      In its December 18, 2020 order, the trial court emphatically stated plaintiff

had "the right to proceed in law on contract rights that were not so precluded by

arbitration." Based upon our review of the record, plaintiff has failed to present

any contradictory evidence. We are satisfied the trial court clearly expressed its

reasoning and decision in its December 18, 2020 order. Moreover, the trial court

clarified its holding in its February 4, 2021 order and comprehensive rider, and

we affirm substantially for the reasons expressed by the court. And, the trial

court properly found the "resulting bifurcation,"—referring to the twelve


                                                                             A-0468-20
                                       21
contracts that have an arbitration provision and the thirty-eight contracts that do

not—"is the product of [plaintiff's] failure to do so."

      We likewise reject plaintiff's second argument that the law of the case

doctrine was violated when the trial court denied its motion in aid of litigant's

rights. The law of the case doctrine generally prohibits a second judge, in the

absence of additional developments or proofs, from differing with an earlier

ruling. See Lombardi v. Masso, 207 N.J. 517, 538-39 (2011). The doctrine "is

a non-binding rule intended to 'prevent re[-]litigation of a previously resolved

issue.'" Id. at 538 (quoting In re Estate of Stockdale, 196 N.J. 27, 311 (2008)).

      "A hallmark of the law of the case doctrine is its discretionary nature,

calling upon the deciding judge to balance the value of judicial deference for the

rulings of a coordinate judge against those 'factors that bear on the pursuit of

justice and, particularly, the search for truth.'" Id. at 538-39 (quoting Hart v.

City of Jersey City, 308 N.J. Super. 487, 498 (App. Div. 1998)). While the law

of the case doctrine is a discretionary, non-binding rule, "[p]rior decisions on

legal issues should be followed unless there is substantially different evidence

at a subsequent trial, new controlling authority, or the prior decision was clearly

erroneous." Sisler v. Gannett Co., 222 N.J. Super. 153, 159 (App. Div. 1987).




                                                                             A-0468-20
                                       22
      The law of the case doctrine has no application here. Saliently, the same

trial court decided all of the orders under review and its decision was consistent

throughout the procedural history of the case. The trial court did not depart from

its original ruling and expounded upon its decision in the subsequent motions

filed thereafter. There was no new controlling legal authority and the trial

court's ruling initially on August 7, 2020 was not "clearly erroneous" because it

was based on the prevailing case law and the evidence in the record. Sisler, 222

N.J. Super. at 159.

      Specifically, plaintiff asserts on appeal the trial court ruled that disputes

under all of the agreements were not arbitrable and there was no enforceable

undertaking to arbitrate disputes under the agreements. This contention is belied

by the record, which clearly reflects the trial court's sound reasoning in respect

of the issues presented to it. We therefore conclude there was no error, and the

law of the case doctrine does not apply.

      Plaintiff's next argument, that the trial court failed to grant reconsideration

and enforce the August 7, 2020 order, similarly lacks merit. Our review of

motions for reconsideration under Rule 4:49-2 is governed by a deferential

standard. Motions for reconsideration are granted only under very narrow

circumstances:


                                                                               A-0468-20
                                        23
            Reconsideration should be used only for those cases
            which fall into that narrow corridor in which either (1)
            the [c]ourt has expressed its decision based upon a
            palpably incorrect or irrational basis, or (2) it is obvious
            that the [c]ourt either did not consider, or failed to
            appreciate the significance of probative, competent
            evidence.

            [Fusco v. Bd. of Educ. of City of Newark, 349 N.J.
            Super. 455, 462 (App. Div. 2002) (quoting D'Atria v.
            D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)).]

      "[A] trial court's reconsideration decision will be left undisturbed unless

it represents a clear abuse of discretion." Pitney Bowes Bank, Inc. v. ABC

Caging Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015) (citing Hous.

Auth. of Morristown v. Little, 135 N.J. 274, 283 (1994)).            "An abuse of

discretion 'arises when a decision is "made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis."'" Ibid. (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002)). "Reconsideration cannot be used to expand the record and reargue a

motion," and "[a] litigant should not seek reconsideration merely because of

dissatisfaction with a decision of the [c]ourt." Cap. Fin. Co. of Delaware Valley,

Inc. v. Asterbadi, 398 N.J. Super. 299, 310 (App. Div. 2008) (second alteration

in original) (second quoting D'Atria, 242 N.J. Super. at 401).




                                                                            A-0468-20
                                       24
      Here, we discern no abuse of discretion in the trial court's denial of

plaintiff's reconsideration motion. The trial court did not base its initial decision

on a "palpably incorrect or irrational basis," and it did not fail to consider

evidence. Ibid. (quoting D'Atria, 242 N.J. at 401). We also conclude the trial

court did not act in an arbitrary, capricious, or unreasonable manner in denying

plaintiff's motion in aid of litigant's rights.

      Finally, plaintiff takes issue with the trial court not conducting oral

argument in connection with its motion in aid of litigant's rights and motion for

reconsideration. Plaintiff asserts its request for oral argument in both instances

was ignored, and the trial court did not provide a justification for not scheduling

oral argument.

      Rule 1:6-2(d) governs oral argument on motions in civil cases and

provides in relevant part:

             [N]o motion shall be listed for oral argument unless a
             party requests oral argument in the moving papers or in
             timely-filed answering or reply papers, or unless the
             court directs. A party requesting oral argument may,
             however, condition the request on the motion being
             contested. If the motion involves pretrial discovery or
             is directly addressed to the calendar, the request shall
             be considered only if accompanied by a statement of
             reasons and shall be deemed denied unless the court
             otherwise advises counsel prior to the return day. As to
             all other motions, the request shall be granted as of
             right.

                                                                               A-0468-20
                                         25
      "The denial of oral argument when a motion has properly presented a

substantive issue to the court for decision 'deprives litigants of an opportunity

to present their case fully to a court.'" Palombi v. Palombi, 414 N.J. Super. 274,

285 (App. Div. 2010) (quoting Mackowski v. Mackowski, 317 N.J. Super. 8, 14

(App. Div. 1998)). "[A] request for oral argument respecting a substantive

motion may be denied." Raspantini v. Arocho, 364 N.J. Super. 528, 531 (App.

Div. 2003). Under Rule 1:6-2(d), a trial court may decide a motion on the papers

when there are no contested facts requiring an evidentiary hearing for

disposition. See Pressler & Verniero, Current N.J. Court Rules, cmt. 5 on Rule

1:6-2(d), (2022); Guzman v. City of Perth Amboy, 214 N.J. Super. 167, 176

(App. Div. 1986). The movant must show there was prejudice warranting

reversal if the trial court denies a request for oral argument on a motion.

Finderne Heights Condo. Ass'n, 390 N.J. Super. 154, 165-66 (App. Div. 2007).

      Here, the trial court was well within its discretion in denying plaintiff's

requests for oral argument. The motions did not warrant an evidentiary hearing

and the trial court articulated its reasons supporting its decision in each instance.

We discern no prejudice or reversible error. Therefore, we reject plaintiff's

contention on this point.



                                                                               A-0468-20
                                        26
      To the extent we have not addressed a particular argument, it is because

our disposition makes it unnecessary or the argument was without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). In sum,

we affirm all of the orders under review in these consolidated appeals.

      Affirmed.




                                                                          A-0468-20
                                      27